Case 1:17-cv-04780-MKB-RLM Document 59 Filed 01/07/19 Page 1 of 1 PageID #: 747


                                                                   Littler Mendelson, PC
                                                                   900 Third Avenue
                                                                   New York, NY 10022.3298




                                                                   Christine L. Hogan
                                                                   212.583.2676 direct
                                                                   212.583.9600 main
                                                                   212.898.1116 fax
                                                                   clhogan@littler.com

 January 7, 2019

 VIA ECF

 Chief Magistrate Judge Roanne L. Mann
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, NY 11201

        Re:     Mason v. Lumber Liquidators, Inc., Case No. 17-CV-4780 (MKB) (RLM)

 Dear Judge Mann,

 This office represents Defendant Lumber Liquidators, Inc. (“Defendant”) in the above-
 referenced matter.

 Per Your Honor’s Order dated November 19, 2018, the Court granted Plaintiffs’ motion to
 compel responses to Plaintiffs’ First Set of Requests for Admissions (RFAs), “but only as to
 putative class members whose declarations are included in Defendant’s opposition to conditional
 certification.” See Dkt. 49.

 Defendant hereby withdraws the declarations of Andrew Blehm (Dkt. 55-2), Frank Caracciolo
 (Dkt. 55-4), Sarah Dodson (Dkt 55-7), and Barry Dudley (Dkt. 55-8), which were originally filed
 in support of its opposition to Plaintiffs’ motion for conditional certification. As a result, with
 Plaintiff’s consent, Defendant is no longer required to prepare and serve responses to Plaintiffs’
 RFAs as to Blehm, Caracciolo, Dodson, and Dudley.

 We thank Your Honor for your attention and consideration in this matter.


 Respectfully submitted,



 Christine L. Hogan

 Cc:    All Counsel of Record
